TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00665-CV



                                 Tony Van Cobble, Appellant

                                                v.

                                  The State of Texas, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 06-413-FC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Tony Van Cobble filed a notice of appeal in October 2011. Cobble stated

that he was appealing an order of contempt for failing to appear in court. On November 15, 2011,

the Clerk of this Court requested a response from Cobble by November 28, 2011. The Clerk advised

Cobble that he must inform this Court of the basis on which jurisdiction exists or that this Court

would dismiss this cause for want of jurisdiction. See Tex. R. App. P. 42.3(a); Vernon v. Vernon,

225 S.W.3d 179, 180 (Tex. App.—El Paso 2005, no pet.) (courts of appeals lack jurisdiction to

review contempt orders on direct appeal). Cobble has not filed a response. We dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a).
                                         __________________________________________

                                         Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: January 19, 2012




                                              2